MEMORANDUM **
Jesus Lizarraga Moreno appeals from his guilty-plea convictions and 240-month sentence for distribution of methamphetamine, being a prohibited person in possession of a firearm, and being an illegal alien found in the United States following deportation, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), 18 U.S.C. § 922(g), and 8 U.S.C. § 1326(a), respectively, with an enhancement for a prior conviction under 21 U.S.C. § 851(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Moreno’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Moreno with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Moreno waived his right to appeal his sentence with the exception of nonstandard conditions of supervised release. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief as to the defendant’s conviction and indicates that the appeal waiver is operative. Accordingly, we dismiss the appeal of the sentence in part. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000). With regard to the nonstandard conditions of supervised release, our independent review of the record disclosed no arguable grounds for relief on direct appeal, and we affirm.
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000), we remand the case to the district court with instructions that it delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herreras-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference § 1326(b)).
Counsel’s motion to withdraw is GRANTED.
*670AFFIRMED in part; DISMISSED in part; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.